EXHIBIT 10.1

 

SETTLEMENT & RELEASE AGREEMENT

 

This settlement and release agreement (this “Settlement Agreement”), is made and
entered into as of November 30, 2019 (the “Effective Date”), by and between NMG
Cathedral City, LLC, a California limited liability company (“NMG”), and
Satellites Dip, LLC, a California limited liability company (“SDL”). As used
herein, NMG and SDL shall collectively be referred to as the “Parties” and
individually as a “Party.”

 

WHEREAS, NMG and SDL entered into a management and administrative services
agreement, dated as of June 6, 2019 (the “Management Agreement”), whereby NMG
agreed to provide certain management and administrative services necessary or
convenient for the day-to-day operation and maintenance of SDL’s business, in
exchange for certain compensation;

 

WHEREAS, pursuant to the Management Agreement, SDL owes NMG compensation for its
services, and that compensation remains outstanding and unpaid, and totals one
hundred sixty-three thousand, five hundred thirteen dollars and seventy-six
cents ($163,513.76) (the “Monies Owed”), as documented and set forth in Exhibit
A;

 

WHEREAS, as of November 1, 2019, SDL held or continues to hold certain inventory
in its possession as is more specifically set forth in Exhibit B (the
“Inventory”) and has sole and exclusive rights and title to the Inventory;

 

WHEREAS, on the terms and conditions set herein, including as consideration of
the payments provided for in this Settlement Agreement, NMG and SDL desire to
terminate the Management Agreement and to release and discharge all further
duties and obligations arising under the Management Agreement, including
discharge and release of the Monies Owed; and

 

NOW THEREFORE, in consideration of the following covenants and conditions, the
Parties acknowledge and agree as follows:

 

1. Termination of Management Agreement. As of the Effective Date, the Parties
hereby terminate the Management Agreement. Upon the execution of this Settlement
Agreement, the terms of the Management Agreement shall be deemed terminated,
voided, and nullified, and shall be superseded and replaced by the terms of this
Settlement Agreement.

 

2. Inventory. SDL warrants, covenants, and certifies that:

 

a. it has sole legal, equitable, and beneficial rights, title, and interest in
and to each item (including all quantities of such items) included in the
Inventory,

 

b. all items and quantities in the Inventory are accurate and complete as of
November 1, 2019,

 

c. there has been no transfer or assignment, or attempted transfer or
assignment, of any right, title, or interest in or to the Inventory,

 

d. the Inventory is fully unencumbered and no other party has any rights, title,
or interest in the Inventory, and,

 

e. any proceeds from the sale of the Inventory from November 1, 2019 until the
Effective Date shall also be included in the Settlement Payment defined in
Section 3 of this Settlement Agreement.

 



 

 


  



 

3. Terms of Settlement.

 

a. Settlement Payment. In consideration of the terms and conditions set forth
herein including discharge of the Monies Owed, SDL hereby agrees to pay one
hundred percent (100%) of all economic proceeds received, derived, or arising
from the sale of the Inventory or any part thereof (the “Settlement Payment”) to
NMG. For purposes of this Settlement Agreement, “economic proceeds” shall mean
all consideration received, whether cash or non-cash proceeds, from the sale of
any or all items in the Inventory. The Settlement Payment shall be paid as
follows and be subject to the following restrictions:

 

i. Within two (2) business days of SDL’s receipt of economic proceeds from the
sale of any part of Inventory, SDL shall deliver to NMG such economic proceeds,
until such time as the Inventory is exhausted. At the time of delivery of each
Settlement Payment, SDL shall also deliver accounting documents showing each
transaction involving any Inventory, including quantity and price of each sale.

 

ii. SDL shall sell each item in Inventory at a price determined by NMG. (the
“Stated Price”). SDL shall not discount or modify the Stated Price, except with
express prior written permission from NMG. SDL shall only accept payment in good
and immediately available funds for the sale of the Inventory, and shall not
accept any form of non-cash payment for the Inventory except with the express
prior written permission of NMG.

 

iii. On the first (1st) business day of each calendar month, SDL shall provide
to NMG an updated, and then-current spreadsheet of the remaining quantity of
each item in the Inventory.

 

iv. Other than an arms-length transaction and sale of the Inventory, SDL shall
not in any manner dispose of, transfer, bequeath, assign, encumber, or in any
other manner divest itself of any item in Inventory, except with the express
prior written permission of NMG. In addition, SDL shall not physically move the
location of the Inventory unless as part of a sale or with the express prior
written permission of NMG. If that certain brand director agreement entered into
between the parties dated November 30, 2019 (the “Brand Director Agreement”)
should expire or be terminated for any reason by either party, it shall not
adversely impact or affect NMG’s rights to the Settlement Payment and the
Inventory; provided further that if the Brand Director Agreement is terminated
by either party, NMG shall have the right to direct SDL to transport the
remaining Inventory to another licensed distributor of NMG’s choice.

 

b. Non-Disparagement. For a period of two (2) years commencing as of the date
hereof, each Party agrees not to, directly or indirectly, in any capacity or
manner, make, express, transmit speak, write, verbalize or otherwise communicate
in any way (or cause, further, assist, solicit, encourage, support or
participate in any of the foregoing), any remark, comment, message, information,
declaration, communication or other statement of any kind, whether verbal, in
writing, electronically transferred or otherwise, that might reasonably be
construed to be derogatory, defamatory, disparaging, harmful, damaging,
critical, or negative towards the personal or business reputation, practices, or
conduct of the other Party, or such Party’s current or former successors,
assigns, heirs, affiliates, parent companies, subsidiaries, related entities,
representatives, agents, attorneys, employees, managers, directors,
shareholders, officers, members, managers, and relatives, whether directly or
indirectly related (“Representatives”). Any violation of this provision shall
give rise to an action for damages and injunctive relief.

 



Settlement & Release Agreement

2

NMG -w- SDL





  

  



 

4. Confidentiality. Each Party agrees that the fact of, terms, and provisions of
this Settlement Agreement are confidential and shall not, without prior written
approval of the other Party, be disclosed to anyone except as provided herein.
Nothing in this paragraph shall prohibit disclosure of information about the
fact of, terms, and provisions of the Settlement Agreement: (i) as required by
applicable law or regulation, court process, rule of an applicable regulatory
body, and/or at the request of governmental or regulatory authority; (ii) to the
Parties’ respective attorneys, accountants, professional advisers, and/or other
agents who are required to know of the Settlement Agreement or its terms to
carry on the Parties’ ordinary and customary business affairs; and (iii) to the
extent necessary to enforce the terms and conditions of this Settlement
Agreement and/or any modifications thereto.

 

5. Releases from Management Agreement.

 

a. SDL and its Representatives, and each of them, hereby releases and forever
discharges NMG and its Representatives, and each of them, of and from any and
all claims, debts, liabilities, demands, obligations, costs, expenses, actions,
and causes of action (“Claims”), of every nature, character and description,
known and unknown, which they or any person claiming or purporting to claim
through them now owns or holds, or has at any time heretofore owned or held, or
may at any time own or hold, by reason of any matter, cause or thing whatsoever,
occurred, done, omitted or suffered to be done on or before the Effective Date
arising from, through, or by the subject matter of the Management Agreement. The
foregoing release is not intended to release any Claim relating to a breach of
any provision of this Settlement Agreement or breach of any other agreement,
contract, or document existing between the Parties.

 

b. NMG and its Representatives, and each of them, hereby release and forever
discharge SDL and its Representatives, and each of them, of and from any and all
Claims (including the Monies Owed), of every nature, character and description,
known and unknown, which they or any person claiming or purporting to claim
through them now owns or holds, or has at any time heretofore owned or held, or
may at any time own or hold, by reason of any matter, cause or thing whatsoever,
occurred, done, omitted or suffered to be done on or before the Effective Date
arising from, through, or by the subject matter of the Management Agreement. The
foregoing release is not intended to release any Claim relating to a breach of
any provision of this Settlement Agreement or breach of any other agreement,
contract, or document existing between the Parties.

 

6. Full and Final Accord. The Parties hereto intend this Settlement Agreement to
be effective as a full and final accord and satisfaction and release of each and
every possible Claim related to the Management Agreement. The Parties hereby
acknowledge that they are familiar with Section 1542 of the Civil Code of the
State of California which provides as follows:

 



 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH,
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 



 



Settlement & Release Agreement

3

NMG -w- SDL





  

  



 

Each Party to this agreement waives and relinquishes any right and benefit which
they have or may have under Section 1542 to the full extent that they may
lawfully waive all such rights and benefits pertaining to the subject matter
hereof.

 

7. Indemnification. Each Party agrees to indemnify and hold harmless the other
Parties, and any of their Representatives, against any Claim (including the
payment of attorneys' fees and costs incurred, whether or not litigation to be
commenced) by any person or entity that is not a party to this Settlement
Agreement, which is inconsistent with this Settlement Agreement.

 

8. No Litigation. Each Party agrees to forever refrain and forebear from
commencing, instituting or prosecuting any lawsuits, actions or other
proceedings based on, arising out of or in connection with any Claim being
released hereunder; and to cause to be dismissed, with prejudice, any lawsuits,
actions or other proceedings that are subject to release and discharge by virtue
of this Settlement Agreement. Notwithstanding the foregoing, in the event of a
dispute between the Parties relating to the interpretation or enforcement of
this Settlement Agreement, this Settlement Agreement shall be governed in
accordance with the Section 10 of the Settlement Agreement.

 

9. Fees and Costs. The Parties shall bear their own costs and attorneys’ fees
incurred in connection with the preparation and negotiation of this Settlement
Agreement. However, in the event any Party to this Agreement commences any legal
proceeding concerning any aspect of this Settlement Agreement, including, but
not limited to, the interpretation or enforcement of the Settlement Agreement or
any of its provisions, the prevailing party shall be entitled to recover its
expert witness fees, reasonable attorneys’ fees, and all other costs and
expenses incurred in connection with the action or proceeding. The “prevailing
party” means the party determined by the arbitrator court to have most nearly
prevailed, even if such party did not prevail in all matters, not necessarily
the one in whose favor an arbitrator’s decision is rendered. If an arbitrator
fails or refuses to make a determination of the prevailing party, the party who
is awarded costs of arbitration shall also be deemed to be the prevailing party
for purposes of awarding attorneys’ fees pursuant to this section.

 

10. Choice of Law; Mediation Arbitration.

 

a. The terms of this Settlement Agreement shall be construed in accordance with
the laws of the State of California, as applied to agreements entered into by
California residents within the State of California, and to be performed
entirely within the State of California.

 



Settlement & Release Agreement

4

NMG -w- SDL





  

  



 

b. In the event of any Claim arising out of or relating to any performance
required under this Settlement Agreement, or the interpretation, validity or
enforceability of this Settlement Agreement, the Parties hereto shall use their
best efforts to settle the Claim. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable resolution satisfactory to the Parties. If
the Claim cannot be settled through negotiation within a period of seven (7)
days, the Parties agree to attempt in good faith to settle the Claim through
mediation, administered by a mediator mutually agreeable to the Parties, before
resorting to arbitration. If they do not reach such resolution, or an agreed
upon mediator cannot be identified, within a period of thirty (30) days, then,
upon notice by either Party to the other they shall commence arbitration as set
forth in subparagraph (c) below.

 

c. The Parties agree to submit any and all Claims, or any dispute related in any
way to this Settlement Agreement and the services rendered hereunder, to binding
arbitration before JAMS. The arbitration shall be held in accordance with the
JAMS then-current Streamlined Arbitration Rules & Procedures (and no other JAMS
rules), which currently are available at:
http://www.jamsadr.com/rules-streamlined-arbitration. The arbitrator shall be
either a retired judge, or an attorney who is experienced in commercial
contracts and licensed to practice law in California, selected pursuant to the
JAMS rules. The Parties expressly agree that any arbitration shall be conducted
in the County of Los Angeles, California. Each Party understands and agrees that
by signing this Settlement Agreement, such Party is waiving the right to a jury.
Pursuant to subparagraph (a), the arbitrator shall apply California substantive
law in the adjudication of all Claims. Notwithstanding the foregoing, either
Party may apply to the Superior Courts located in Los Angeles County for a
provisional remedy, including but not limited to a temporary restraining order
or a preliminary injunction. The application for or enforcement of any
provisional remedy by a Party shall not operate as a waiver of the agreement to
submit a dispute to binding arbitration pursuant to this provision. In no event
shall a Claim be adjudicated in Federal District Court. In the event that either
Party commences a lawsuit in Federal District Court or moves to remove such
action to Federal District Court, the Parties hereby mutually agree to stipulate
to a dismissal of such Federal action with prejudice. After a demand for
arbitration has been filed and served, the Parties may engage in reasonable
discovery in the form of requests for documents, interrogatories, requests for
admission, and depositions. The arbitrator shall resolve any disputes concerning
discovery. The arbitrator shall award costs and reasonable attorneys’ fees to
the prevailing Party, as determined by the arbitrator, to the extent permitted
by California law. The arbitrator's decision shall be final and binding upon the
Parties. The arbitrator's decision shall include the arbitrator’s findings of
fact and conclusions of law and shall be issued in writing within thirty (30)
days of the commencement of the arbitration proceedings.

 

11. Miscellaneous.

 

a. This Settlement Agreement is intended by the Parties as the final expression
of their resolution and understanding with respect to the subject matter hereof,
and as a complete and exclusive statement of the provisions thereof. This
Settlement Agreement supersedes any and all prior or contemporaneous agreements
and understandings. Each signatory to this Settlement Agreement expressly
warrants to the other parties that he, she, or it has the authority to execute
this Settlement Agreement on behalf of the party or parties to be bound by his,
her, or its signature, and on behalf of each and every principal or other owner
of a legal, equitable, or beneficial interest in such party or parties. Each
signatory agrees that he, she, or it will indemnify the other parties to this
Settlement Agreement from any loss or damage resulting from a breach of warranty
of authority.

 



Settlement & Release Agreement

5

NMG -w- SDL





  

  



 

b. The Parties agree to cooperate fully, to execute and deliver any and all
supplementary documents, and to take all additional actions, which reasonably
may be necessary or appropriate to give full force and effect to the terms and
intent of this Settlement Agreement without the receipt of further
consideration.

 

c. The Parties represent, warrant, and certify that there has been no transfer
or assignment, or attempted transfer or assignment, of any right, title, or
interest in or to any claim, action, or cause of action that is being released
and discharged pursuant to the general releases provided above.

 

d. This Settlement Agreement is binding upon and inures to the benefit of the
Parties and their heirs, executors, administrators, successors, legal
representatives and permitted assignees.

 

e. This Settlement Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of all Parties, but all of which
counterparts when taken together will constitute one and the same agreement.

 

f. For purposes of this Settlement Agreement, a facsimile or other electronic
version of a Party’s signature, such as a .pdf, printed by a receiving facsimile
or printer or a digital signature received via www.docusign.com will be deemed
an original signature.

 

g. The Parties respectively represent and certify that they secured independent
legal and tax advice and consultation, or waived such advice and consultation,
in connection with this Settlement Agreement and any rights each may be
relinquishing hereby, and that each has not relied upon any representations of
statements made by any other party or by any other party’s counsel, accountant,
or representatives in executing this Settlement Agreement, other than as stated
expressly herein. Each Party warrants and certifies it is responsible for its
own tax obligations, duties, and responsibilities arising from the terms of this
Settlement Agreement, and agrees to indemnify the other Party for failure or
breach of any tax obligations arising under this Settlement Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
first written above.

 

NMG Cathedral City, LLC

(“NMG”)

 

Satellites Dip, LLC

(“SDL”)

 

 

 

 

 

 

 

By:

/s/ Stephen ‘Trip’ Hoffman

 

By:

/s/ Azadeh Dastmalchi

 

Name:

Stephen ‘Trip’ Hoffman

 

Name:

Azadeh Dastmalchi

 

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 



Settlement & Release Agreement

6

NMG -w- SDL





  

  



 

EXHIBIT A

 

Summary of Current Inventory Value

 

 

NMG Balance

 

 

SD Balance

 

 

 

 

Past Sold Product Packaging Cost

 

$1,381.84

 

 

 

 

 

 

 

Current Inventory Cost (material, labor, pkg)

 

$3,379.24

 

 

$135,625.63

 

 

 

 

Payroll/Travel Payables

 

$158,752.68

 

 

$27,888.13

 

 

 

 

Management Fee

 

$50,000.00

 

 

$10,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$213,513.76

 

 

$173,513.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory Value

 

 

 

 

 

 

 

 

 

$163,513.76

 

NMG Payables (w/o Mgt Fee)

 

 

 

 

 

 

 

 

 

$163,513.76

 

Net Difference

 

 

 

 

 

 

 

 

 

$0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr Atomizer Machine

 

 

 

 

 

$235,684.93

 

 

 

 

 

Note Payable

 

$250,000.00

 

 

 

 

 

 

 

 

 

Interest

 

$10,684.93

 

 

 

 

 

 

 

 

 

Prepaid Service Fee (5mo @$5k/mo)

 

 

 

 

 

$25,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$260,684.93

 

 

$260,684.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset Value, Service Fee Abatement

 

 

 

 

 

 

 

 

 

$260,684.93

 

NMG Note, Service Fee

 

 

 

 

 

 

 

 

 

$260,684.93

 

 

 

 

 

 

 

 

 

 

 

$0.00

 

 

Exhibit A: Monies Owed



  

  



 

EXHIBIT B

 

Product Name

 

Product Variant

 

Product Type

 

Quantity (g)

 

Quantity (units)

Orange Phoenix Blunts

 

1g

 

Pre Roll

 

 

3,812

Orange Phoenix Smalls Bulk

 

BULK

 

Flower

 

2,270

 

Grapefruit OG Pre rolls

 

1g

 

Pre Roll

 

 

1,335

Banana OG Bulk

 

BULK

 

Flower

 

23,608

 

Lemon Brulee

 

1g

 

Live Resin

 

 

740

Lemon Sugar Kush

 

1g

 

Live Resin

 

 

1,347

Ghost Train Haze

 

1g

 

Live Resin

 

 

365

CBD Distilliate

 

BULK

 

Distillate

 

1,700

 

DosiDo

 

BULK

 

Distillate

 

250

 

Hardcore OG

 

BULK

 

Distillate

 

300

 

Red Tail

 

BULK

 

Distillate

 

450

 

Strawberry Banana/Golden Lemons

 

BULK

 

Live Resin Sauce

 

134

 

Lemon Brulee

 

BULK

 

Live Resin Sauce

 

91

 

Sled Dawg Sauce

 

BULK

 

Live Resin Sauce

 

341

 

Yoga Fire (1,300g input)

 

BULK

 

Badder

 

95

 

Other Name (14,165g input)

 

BULK

 

Badder

 

1,065

 

 

Exhibit B: Complete Inventory



 



 